Exhibit 10.61

 

LOGO [g379362ex10_61pg01.jpg]

 

     

1601 Trapolo Road

Suite 170

Waltham, MA 02451

United States

   July 19, 2012   

Tel: 781.663.5001

Fax: 781.663.5100

Mr. Scott R. Crawley

c/o ModusLink Global Solutions, Inc.

1601 Trapelo Road, Suite 170

Waltham, MA 02451

 

  Re: Retention Bonus and Executive Severance Agreement

Dear Scott:

To incentivize you to remain with and committed to the success of ModusLink
Global Solutions, Inc. (the “Company”) and its subsidiaries, the Company would
like to (i) offer you a retention bonus subject to the conditions forth below in
this letter agreement (this “Agreement”), (ii) provide an award of stock
options, and (iii) amend your Executive Severance Agreement dated August 29,
2011, as amended by the first amendment thereto (the “Severance Agreement”) as
provided in attached First Amendment thereto.

(a) Retention Bonus. Subject to the conditions set forth below, you will be
eligible to receive a cash bonus in an amount equal to $262,500 (the “Retention
Bonus”) payable in two installments of $105,000 on December 31, 2012 and
$157,500 on June 30, 2013 (each a “Payment Date”) if you are actively employed
by the Company on the Payment Date. The applicable portion of the Retention
Bonus shall be paid on the applicable Payment Date. Notwithstanding the
foregoing if your employment is terminated prior to the Payment Date (i) by the
Company other than for Cause (as defined in the Severance Agreement) or (ii) by
you following a Change in Control (as defined in the Severance Agreement) for
Good Reason (as defined in the Severance Agreement),and subject to your
execution and not revoking of a general release of claims within 50 days of the
termination date, then the Company will pay you the Retention Bonus in full (or
any unpaid installment thereof) on the 60th day following your termination.

(b) Forfeiture of Retention Bonus. In the event that your employment with the
Company is terminated either by the Company for Cause or by you other than for
Good Reason, prior to the Payment Date you shall forfeit all right, title and
interest in and to the Retention Bonus.

 

1



--------------------------------------------------------------------------------

(c) Stock Option Award. Subject to your continued employment by the Company, you
will be granted an option to purchase 150,000 shares of the Corporation’s common
stock, on the third trading day of the first open trading window applicable to
you occurring following the date the restatement of the Company’s financial
statements is complete and announced to the public, with such stock options to
have an exercise price equal to the fair market value on the date of grant (as
determined under the Corporation’s 2010 Incentive Award Plan) and to be subject
to a two year vesting schedule with 50% of the options vesting on each of the
first and second anniversary of the grant date provided you remain employed
through such date (the “Proposed Option Grants”).

(d) No Right to Continued Employment. Nothing contained in this Agreement
conveys upon you the right to continue to be employed by the Company or any
successor thereto, constitutes a contract or agreement of employment or
restricts the Company’s or any successor’s right to terminate your employment at
any time, with or without Cause.

(e) Withholding. All amounts payable will be less any legally required or
voluntarily elected withholdings.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and each of their respective successors,
assigns, beneficiaries, heirs, and representatives, as applicable. You may not
assign your rights under this Agreement (except by will or the laws of descent
and distribution).

(g) Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts without regard to the
conflicts of laws principles thereof.

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Agreement in the space provided below for
your signature and returning it to me. Please retain one fully-executed original
for your files.

 

Sincerely,

ModusLink Global Solutions, Inc.,

a Delaware corporation

By:  

/s/ Peter L. Gray

Name:   Peter L. Gray Title:   EVP, CAO & General Counsel Accepted and Agreed,
This 30 day of July 2012. By:  

/s/ Scott R. Crawley

  Scott R. Crawley

 

2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO EXECUTIVE SEVRANCE AGREEMENT

This First Amendment to Executive Severance Agreement (the “Amendment”) is
entered into on this      day of July, 2012, by and between ModusLink Global
Solutions, Inc., a Delaware corporation (the “Company”) and Scott R. Crawley
(“Executive”);

WHEREAS, the parties have entered into an Executive Severance Agreement dated as
of August 29, 2011 (the “Agreement”); and

WHEREAS, the parties mutually desire to further amend the Agreement;

NOW, THEREFORE, the parties hereto agree as follows, effective as of the date
hereof:

Unless the context indicates otherwise, capitalized terms used but not defined
in this Amendment shall have the respective meanings assigned to them in the
Agreement;

Section 3(a) of the Agreement is amended to read as follows:

“(a) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below) then the Executive shall be
entitled to receive the following as severance (i) his then current base salary,
and (ii) his target annual bonus for the year in which the Termination Date
occurs (the “Severance Pay”), payable in installments over a period of twelve
(12) months following the Termination Date. In the event that the Executive is
entitled to severance benefits under Section 3(b) below, this Section 3(a) shall
not apply and shall have no further force or effect.”

The Agreement is affirmed, ratified and continued as amended by the Amendment
and as further amended hereby.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.

 

MODUSLINK GLOBAL SOLUTIONS, INC.     EXECUTIVE By:  

 

   

 

Its:  

 

    Scott R. Crawley

 

3